Stein, J. (dissenting).
While we agree with the majority’s de*236termination that the terms of the order of protection entered against defendant do not render his guilty plea invalid, we respectfully dissent from so much of the majority decision as concluded that it was not necessary to inform defendant of the potential for civil confinement pursuant to the Sex Offender Management and Treatment Act (see Mental Hygiene Law art 10 [hereinafter SOMTA]) prior to entering a plea of guilty.
Under firmly established principles, “ ‘[a] trial court has the constitutional duty to ensure that a defendant, before pleading guilty, has a full understanding of what the plea connotes and its consequences’ ” (People v Catu, 4 NY3d 242, 244-245 [2005], quoting People v Ford, 86 NY2d 397,. 402-403 [1995]). Thus, due process requires that the plea and the waiver of rights it necessarily encompasses represent a knowing, voluntary and intelligent choice among the alternative courses of action available to the defendant (see NY Const art I; People v Hill, 9 NY3d 189, 191 [2007], cert denied 553 US 1048 [2008]; People v Catu, 4 NY3d at 245; People v Ford, 86 NY2d at 403). The majority correctly notes that a distinction has been drawn between “direct” and “collateral” consequences of a plea—requiring that a defendant be advised of the former, but not of the latter (see People v Catu, 4 NY3d at 244; People v Ford, 86 NY2d at 403)—and it has been universally held that civil confinement laws comparable to SOMTA are civil proceedings that are considered “collateral” to the criminal action in which a plea is taken.* Nevertheless, we would find, as a matter of fundamental fairness, that the possibility of civil commitment under SOMTA must be disclosed to a defendant prior to his or her plea of guilty, regardless of whether such commitment is considered to be a direct or penal consequence of the plea (see State v Bellamy, 178 NJ 127, 138-139, 835 A2d 1231, 1237-1238 [Sup Ct 2003]).
Under SOMTA, a defendant who has committed a predicate offense may be faced with confinement for life {see Mental Hygiene Law §§ 10.07, 10.09, 10.10). In that sense, it constitutes a potentially greater deprivation of liberty than the criminal sentence imposed upon most defendants and is far more akin to postrelease supervision—a direct consequence of a plea— where a person is not at liberty to move about in society (see People v Catu, 4 NY3d 242 [2005]), than to a dishonorable discharge from the armed forces or the loss of voting rights, the right to travel abroad, civil service employment, a driver’s *237license, or the right to possess firearms—all of which have been deemed to be collateral consequences to a plea of guilty (see People v Ford, 86 NY2d at 402-403). Furthermore, unlike many of the other consequences deemed to be collateral, the courts play a substantial role in presiding over and adjudicating cases under SOMTA’s statutory framework (see Mental Hygiene Law §§ 10.06, 10.07, 10.09). In this regard, SOMTA bears some similarity to the Sex Offender Registration Act (see Correction Law art 6-C).
Furthermore, we share the view of our sister state that whether a court should be required to advise a defendant of certain consequences of a plea should not depend on the legal characterization of those consequences, as “ ‘[i]t matters little if the consequences are called indirect or collateral when in fact their impact is devastating’ ” (State v Bellamy, 178 NJ at 138, 835 A2d at 1238, quoting State v Heitzman, 107 NJ 603, 606, 527 A2d 439, 441 [1987, Wilentz, Ch. J., dissenting]). “A more onerous impairment of a person’s liberty interest [than indefinite confinement] is difficult to imagine” (In re Civil Commitment of D.L., 351 NJ Super 77, 90, 797 A2d 166, 173 [2002]). In contrast, a requirement that defendants be informed of SOMTA at the time they enter a guilty plea is not an onerous burden, as such requirement would only be triggered when the crimes underlying the plea are sex offenses (see Penal Law art 130) and the applicability of SOMTA will not be dependent upon the individual circumstances of each defendant, as every defendant who pleads guilty to such crimes will be subject to its provisions. In addition, as with the Sex Offender Registration Act, trial judges can be expected to be generally aware of SOMTA. Thus, in our view, “[t]he failure ... to inform [a] defendant that a possible consequence of a plea to a predicate offense under [SOMTA] is future confinement for an indefinite period deprives that defendant of information needed to make a knowing and voluntary plea” and violates principles of fundamental fairness (State v Bellamy, 178 NJ at 139, 835 A2d at 1238-1239). Here, inasmuch as defendant was not apprised of the potential effect of SOMTA, we would remit the matter to County Court to permit him to withdraw his plea.
Cardona, P.J., and Rose, J., concur with Malone Jr., J.; Stein and Garry, JJ., dissent in a separate opinion by Stein, J.
Ordered that the judgment is affirmed.

 Citations for these propositions are set forth in footnotes 1 and 2 of the majority decision and will not he repeated here.